Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 3/15/2022. As directed by the amendment, claims 1 and 3-12 have been amended, claim 2 has been canceled, and no claims have been added. Thus, claims 1 and 3-12 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose:
	(1) A joint mobilization apparatus comprising a pulling unit comprising a wearable member set and a rope set; a power unit configured to reciprocatingly pull the rope set wherein the power unit comprises a shell member, a motor, and a reciprocating mechanism; “wherein the reciprocation mechanism of the power unit comprises a rotary disk disposed inside the shell member and rotatablv mounted on the shell member about a first axis, a guiding holder disposed on the shell member and in communication with the inside and outside of the shell member, a sliding member slidably disposed on the guiding holder along a second axis perpendicular to the first axis, a link rod having a length direction perpendicular to the first axis and having two ends pivoted with the 
	(2) A joint mobilization apparatus comprising a pulling unit comprising a wearable member set and a rope set connected to the wearable member set; a power unit configured to reciprocatingly pull the rope set, wherein the power unit comprises a shell member and a motor disposed within the shell member; and “a chair disposed on the base and adjacent to the power unit and the pulling unit, and comprising a support frame disposed on the base, a seat disposed on a top of the support frame, a seat back disposed on a rear side of the seat and extended upwardly, two fastening hooks disposed on a front side of the seat back and arranged to be separated from each other in left and right directions of the seat back, and at least one positioning armrest disposed on one of left and right sides of the seat, respectively, wherein the two fastening hooks are configured to fasten the patient's shoulder, the at least one positioning armrest is configured to adjust and position the patient's arm, the at least one positioning armrest comprises a first arm disposed on the seat, a second arm connected to the first arm and extended toward a front side of the seat back, and a 
	The closest prior art of record is Planke (2008/0293545).
	While Planke discloses a joint mobilization apparatus comprising a pulling unit comprising a wearable member set and a rope set connected to the wearable member set; a power unit configured to reciprocatingly pull the rope set, wherein the power unit comprises a shell member, a motor disposed in the shell member, and a reciprocating mechanism, Planke and the prior art of record does not disclose the structural details of the “reciprocation mechanism of the power unit” recited in claim 1 (ln. 10-24), or the structural details of the “chair disposed on the base” recited in claim 4 (ln. 13-37). Therefore, the application and claims are in condition for allowance.

Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785